 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7    PHILADELPHIA INDEMNITY                                  Case No. 2:17-cv-00871-APG-PAL
      INSURANCE COMPANY,
 8                                                                         ORDER
                                            Plaintiff,
 9           v.                                                (Stip Advance SC – ECF No. 90)
10    FIVE STAR RESTAURANTS, LLC, et al.,
11                                       Defendants.
12          Before the court is the parties’ Stipulation and Proposed Order for Advancing the
13   Settlement Conference Date (ECF No. 90).
14          On September 26, 2018, the parties filed a Stipulation for Settlement Conference
15   (ECF No. 87) which the court granted in an Order (ECF No. 88) entered October 10, 2018. The
16   court set the settlement conference on its earliest available date of January 4, 2019. The court
17   generally sets three settlement conferences per week and already has a settlement conference
18   scheduled for the parties’ requested date of December 5, 2018 in addition to more than 150 pending
19   motions in the court’s more than 700 other cases. The parties are of course free to try to settle
20   without the court’s assistance. However, if they are unable to do so, they will simply have to wait
21   their turn. Accordingly,
22          IT IS ORDERED that the Stipulation for Advancing the Settlement Conference (ECF No.
23   90) is DENIED.
24          DATED this 8th day of November 2018.
25

26
                                                             PEGGY A. LEEN
27                                                           UNITED STATES MAGISTRATE JUDGE
28
                                                         1
